Title: Board of War to Virginia Delegates in Congress and Motion of Delegates, [22 December] 1780
From: Board of War
To: Virginia Delegates in Congress



[22 December 1780]

The delegates for Virginia laid before Congress a letter, of 21, from the Board of War, stating that there are three gentlemen citizens of Virginia who were taken in arms as voluntier militia men and carried to New York, that the enemy have admitted them to their paroles, that they are now here and want money to carry them home; that there is no provision made by Congress for persons in their circumstances; Whereupon,
On motion of the delegates of Virginia,
Ordered, that the Board of War advance to those three gentlemen so much money as may be absolutely necessary to enable them to proceed to Virginia, and charge the same to the said State.
